DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01 states that the test of enablement is whether undue experimentation would be needed to practice the invention. The MPEP lays out eight factors to consider whether the level of experimentation would be undue. These factors are: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use 
In regards to Claim 1, the claim language states that the spinning apparatus requires the work supporting portion i.e. base 3 moves in three axis directions and the base swings around each of the three axis directions supporting the cylindrical work. Applicant's specification (Paragraph 0030) states that the support base 3 that serves as the work supporting portion is attached on the table 2 that allows for the device to move in three axis directions and swing around X, Y and Z axes. The same paragraph appears to indicate the swinging is possible because the support base 3 is formed by base 5 and chuck 6 where the base is supported to move in the three axes and the chuck is mounted on to the base to be able to swing around the three axes. The particular structure that provides the swinging capability is not clearly provided and neither is the structure that allows for the movement of the base in the three axes. Paragraph 0046 briefly mentions of the support base 3, not the chuck alone, swinging around the X, Y and Z axes but does not provide further description. One having ordinary skill in the art would have undue experimentation in order to find the proper structure that allow for a work supporting device in a spinning apparatus to move in three axes as well as swing around three axes. With respect to the Wands factors above:
(A) The breadth of the claim requires that the structure of the spinning apparatus has a work supporting portion that holds a cylindrical workpiece to a spinning head with first and second rollers having different planes of rotation to deform the workpiece and that the base moves in three axis directions and the, chuck supported by the base, swings around an X, Y and Z axis. Through the specification (Particularly, Paragraphs 0030 and 0046) that the work supporting portion 3, base 5 and chuck 6 are connected to one another in a fashion to where such 
(B) The nature of the invention is the field of endeavor which is to preparation of cylindrical workpieces in spinning apparatuses (rollers engaging workpiece on the periphery).
(C) The state of the prior art shows that cylindrical workpieces are supported and the supporting structure can translate on axes and then a chuck on the supporting structure that swings around translating axes. However, the state of the art has not provided structure for a singular device allowing movement and swinging on three axes.
1. Morikawa et al. (U.S. 7,143,619) shows in Figures 2 & 11 show two axes that a base portion moves on. A servo motor 32 moves the base portion on the rails 30 and a servomotor 42 moves the base on rails 40. Then in Figure 14 it is seen that the base portion swings along the Y axis and structure of the motor 57 and worm 56 rotates the base portion in the Y direction and then the disclosure discusses of an X direction rotation, but does not provide a structure.
2. Desousa et al. (U.S. 7,131,305; 6,990,841) shows in Figures 11B to 11D shows that there are two swinging axes. One axis is parallel or along the axis that is shown in 11C to connect to pivot 230 and then the other is the axis that 230 and 231 exist on in Figures 11B and 11D. The work supporting portion 260 seen in 11B and 11C has to move at least on an axis that goes toward and away from the rollers, which is an axis that is on or parallel to the axis connecting to point 230 in Figure 11C unless it is the spinning head of the rollers that moves towards the cylindrical workpiece.
3. Nakamura et al. (U.S. 6,823,704) it is seen from Figure 1 that the base moves in 2 axes, one going into the page and then in a vertical axes. The swinging is not taught. The third 
4. Irie et al. (U.S. 6,591,498) in Figure 8 shows of at least one axis movement on rails 10 and that a table swings on an axis by way of device 33. The same is shown in Figure 6 of Patent 6,381,843 also to Irie et al as well as similar in Patent 6,233,993 to lrie in Figure 1. Another example is Irie (6,216,512) in Figures 3 and 4.
5. lrie et al. (U.S. 6,386,010) in Figure 1 shows the base portion can translate on one axis as well as rotate.
(D) The level of one having ordinary skill in the art is considered a person having a bachelor’s of science in mechanical engineer or related engineering fields with three to five years of experience in metal fabrication. One of ordinary skill would understand from the disclosure that a structure is necessary to translate the base on three axes and that there is a structure to swing or rotate the work supporting portion on three axes however, the particular structures for these movements is not provided. One having ordinary skill in the art would understand without various and undue experimentation. Applicant’s specification (Paragraph 0030) states that the support base 3 that serves as the base is attached on the table 2 that allows for the device to move in three axis directions and the chuck 6 swing around X, Y and Z axes. The same paragraph appears to indicate the swinging is possible because the support base 3 is formed by base 5 and chuck 6 where the base is supported to move in the three axes and the chuck is mounted on to the base to be able to swing. The particular structure that provides the swinging capability is not clearly provided and neither is the structure that allows for the movement of the base in the three axes. Paragraph 0046 briefly mentions of the support base 3, not the chuck, swinging around the X, Y and Z axes but does not provide further description.

(F) The amount of direction provided by the inventor is to that the base can move along three axes and the chuck can swing on three axes (Applicant’s Specification Paragraphs 0030 and 0046 [unclear here because portion 3 swings, not chuck 6]). The invention discussed in Claim 8 generally claims this structure in the apparatus claim, but the specification does not provide any particular structure for the support base, the base and chuck to where the work is held and moves in three axes as well as swings in three axes. Therefore, the specification does not provide adequate direction to the invention that is claimed with respect to the movement along three axes and swing in three axes in the apparatus.
(G) From the prior art and from Applicant’s disclosure, the existence of working examples is only from what Applicant has invented in the current patent Application. The working example is, however, incomplete with respect to the structure that would satisfy the claimed conditions. The specification does not provide a clear working example of what is being claimed.
H) With respect to the quantity of experimentation needed, it is found that undue experimentation would be required. This is due to the breath of the claims showing a set of movement capabilities that are not structurally supported by the specification (Paragraphs 0030, 0046). The state of the prior art shows of translation of a work base in a spinning apparatus but not translation along three axes. The state of the prior art did show rotation along two axes but the structure in the prior art was also lacking beyond one axis. The specification provides no standard to the makeup of the structure allows one having ordinary skill in the art determine what kind of translational and rotational structures can be used in the claimed apparatus for translation 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799